 1 PAUL L. REIN, Esq. (SBN 43053)
   AARON M. CLEFTON, Esq. (SBN 318680)
 2 REIN & CLEFTON, Attorneys at Law
   200 Lakeside Drive, Suite A
 3 Oakland, CA 94612
   Telephone: 510/832-5001
 4 Facsimile: 510/832-4787
   info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   ALBERT TORRES, JR
 7   *Defense counsel listed after caption
 8                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10   ALBERT TORRES, JR.,                                   CASE NO. 2:19-cv-00606-WBS-AC
                                                           Civil Rights
11
               Plaintiff,
                                                           STIPULATION AND [PROPOSED]
12                                                         ORDER FOR DISMISSAL OF ACTION
                              v.                           WITH PREJUDICE
13
     MEN’S WEARHOUSE, INC.;
14   TAILORED BRANDS, INC; and
     CPT CREEKSIDE TOWN CENTER,
15   LLC,
16            Defendants.
17   CAROTHERS DISANTE & FREUDENBERGER LLP
        Nicole A. Legrottaglie, State Bar No. 271416
18      nlegrottaglie@cdflaborlaw.com
     900 University Avenue, Suite 200
19   Sacramento, California 95825
     Telephone: 916-361-0991
20

21   VORYS, SATER, SEYMOUR AND PEASE LLP
     George L. Stevens, Ohio Bar No. 0092609 (Pro hac vice application to be filed)
22   glstevens@vorys.com
     52 East Gay Street
23   Columbus, Ohio 43215
     Telephone: 614-464-6328
24   Fax: 614-464-4678
25   Attorneys for Defendants
26   MEN’S WEARHOUSE, INC.;
     TAILORED BRANDS, INC; and
27   CPT CREEKSIDE TOWN CENTER, LLC

28
                                                             -1-
     STIPULATION & [PROPOSED] ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
     CASE NO. 2:19-cv-00606-WBS-AC
 1            Plaintiff ALBERT TORRES, JR. (Plaintiff) and Defendants MEN’S WEARHOUSE,
 2   INC.; TAILORED BRANDS, INC; and CPT CREEKSIDE TOWN CENTER, LLC (Defendants
 3   hereby stipulate and request, pursuant to FRCP Rule 41(a)(2), that the Court dismiss all of
 4   Plaintiff’s claims in this action against Defendants with prejudice.
 5

 6   Dated: August 29, 2019                                REIN & CLEFTON
 7
                                                                  /s/ Aaron Clefton
 8                                                         By AARON CLEFTON, Esq.
                                                           Attorneys for Plaintiff
 9                                                         ALBERT TORRES, JR
10

11   Dated: August 29, 2019                                CAROTHERS DISANTE &
                                                           FREUDENBERGER LLP
12

13
                                                                  /s/ Nicole A. Legrottaglie
14                                                         By: NICOLE A. LEGROTTAGLIE, Esq.
                                                           Attorneys for Defendants,
15                                                         TAILORED BRANDS, INC.;
                                                           MEN’S WEARHOUSE, INC.; and CPT
16                                                         CREEKSIDE TOWN CENTER, LLC
17

18                                                        ORDER
19            Pursuant to the Parties' stipulation, and for Good Cause shown, the Court dismisses
20   Plaintiff's claims in this action with prejudice.
21   IT IS SO ORDERED.
22   Dated: August 30, 2019
23

24

25
26

27

28
                                                             -2-
     STIPULATION & [PROPOSED] ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
     CASE NO. 2:19-cv-00606-WBS-AC
